                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BRENT J. JOHNS,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:18-cv-415-AGF
                                                 )
CORRECTIONS MEDICINE, et al.,                    )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Brent J. Johns, a prisoner, for

leave to commence this civil action without prepayment of the required filing fee. Having

reviewed the motion and the financial information submitted in support, the Court has

determined to grant the motion, and assess an initial partial filing fee of $7.96. In addition, for

the reasons discussed below, the Court will dismiss the complaint, without prejudice.

                                          28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $32.59, and an average monthly balance of $39.80.1 The Court

will therefore assess an initial partial filing fee of $7.96, which is twenty percent of plaintiff’s

average monthly balance.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams,

490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief can be granted if it

does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).




1
 Plaintiff has filed two account statements in this matter. However, only the first, filed on March 14,
2018, details his inmate account for the six-month period immediately preceding the filing of the
complaint. Therefore, it is this account statement that the Court reviewed when considering the instant
motion, and when calculating the initial partial filing fee.

                                                  2
       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                        The Complaint

       Plaintiff filed this action on March 14, 2018 against defendants Corrections Medicine,

“St. Louis County Jail Administration,” Unknown Dentist, Unknown Nursing Staff, Herbert

Bernsen, and Kenneth Reed. At the time plaintiff filed the complaint, he was a detainee at the St.

Louis County Jail. However, at present, he is an inmate at the Eastern Reception, Diagnostic and

Correctional Center (“ERDCC”). He states he sues the defendants in an official and individual

capacity.

       Plaintiff states he has been detained since March 3, 2017, and has been denied dental care

by “Corrections Medicine Staff” despite three dental sick call requests being turned in to the

“morning nurses.” (Docket No. 1 at 5). Plaintiff filed two grievances, gave them to “jail staff,”

and requested copies. Id. However, plaintiff “[has] yet to receive copies, responses or dental

care due to obvious deliberate indifference by both Jail Administration and (unknown names)

and Corrections Medicine staff I was caused both serious physical injury and harm to mental



                                                3
health.” Id. Plaintiff also states he was “shown a deliberate indifference” by “Medical Staff

causing further serious physical pain, mental and emotional anguish.” Id. at 6. Plaintiff states

that “Corrections Medicine Staff, Corrections Medicine Dentist and St. Louis County

Department of Justice administration” violated his rights.        Id.   He states “the deliberate

indifference by Jail Admin by the failure to respond and failure to act or intervene by St. Louis

Co. Dept. of Justice services to alert Corrections Medicine staff of my grievances resulted in

serious physical injury and mental and emotional anguish” in violation of his constitutional

rights. Id. at 6. He states that “Jail administration failed to train its officer that showed

deliberate indifference to my grievances for not getting dental work,” in violation of his

constitutional rights. Id. As relief, plaintiff states that he wants unspecified dental work done, a

letter of apology, and actual and punitive damages.

                                            Discussion

       The complaint will be dismissed, without prejudice. Plaintiff fails to state a claim for

relief against Herbert Bernsen and Kenneth Reed because he merely lists their names as

defendants without alleging they engaged in any specific act or conduct. See Potter v. Clark,

497 F.2d 1206, 1207 (7th Cir. 1974) (“Where a complaint alleges no specific act or conduct on

the part of the defendant and the complaint is silent as to the defendant except for his name

appearing in the caption, the complaint is properly dismissed, even under the liberal construction

to be given pro se complaints”); see also Krych v. Hvass, 83 F. App’x 854, 855 (8th Cir. 2003)

(affirming dismissal of pro se complaint against defendants who were merely listed as

defendants in the caption and there were no allegations of constitutional harm against them).

Any attempt by plaintiff to rely upon Bernsen and/or Reed’s supervisory status is unavailing, as




                                                 4
the theory of respondeat superior is inapplicable in § 1983 actions. Boyd v. Knox, 47 F.3d 966,

968 (8th Cir. 1995).

        Plaintiff has also named an indeterminate number of fictitious defendants. He refers to

the fictitious defendants as “St. Louis County Jail Administration,”2 “Unknown Dentist,”

“Unknown Nursing Staff,” and “morning nurses.” Generally, fictitious parties may not be

named as defendants in a civil action. Phelps v. United States, 15 F.3d 735, 739 (8th Cir. 1994).

An action may proceed against a party whose name is unknown, however, if the complaint

makes sufficiently specific allegations to permit his or her identity to be ascertained after

reasonable discovery. Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir. 1985). Here, plaintiff’s

allegations against the fictitious defendants are not sufficiently specific to permit them to be

identified after reasonable discovery. While plaintiff alleges he turned in three dental sick call

requests to an indeterminate number of morning nurses, he provides no information concerning

when he did so, other than to state he has been detained since March 3, 2017. Additionally, all

of the fictitious defendants are not only unidentified, they are indeterminate in number. This is

impermissible. See Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995) (suit naming

“various other John Does to be named when identified” not permissible).

        Plaintiff has also named Corrections Medicine as a defendant. Corrections Medicine is a

program within the Health Services Division of the Saint Louis County Department of Public

Health. As such, it is not entity that is subject to suit under § 1983. See Ketchum v. City of West

Memphis, Ark., 974 F.2d 81, 82 (1992). In addition, the complaint fails to state a claim against

St. Louis County because it contains no allegations that an unconstitutional policy or custom was



2
 “St. Louis County Jail Administration” does not appear to be an actual entity subject to suit, but instead
appears to be plaintiff’s way of referring collectively to an indeterminate number of people who are
members of the jail’s administrative staff.

                                                    5
responsible for plaintiff’s injuries. See Monell v. Dept. of Social Services of City of New York,

436 U.S. 658, 690-91 (1978).

          Finally, the allegations in the complaint fail to state a claim of constitutional dimension.

Plaintiff can be understood to claim he was denied adequate dental care. Because plaintiff was a

pretrial detainee at the time in question, his claims of inadequate dental care are analyzed under

the Fourteenth Amendment rather than the Eighth Amendment. Stickley v. Byrd, 703 F.3d 421,

423 (8th Cir. 2013). However, because the Fourteenth Amendment gives pretrial detainees “at

least as great protection” as the Eighth Amendment gives convicts, courts apply the identical

standard as that applied to the Eighth Amendment claims of convicts. Crow v. Montgomery, 403

F.3d 598, 601 (8th Cir. 2005) (quoting Owens v. Scott County Jail, 328 F.3d 1026, 1027 (8th Cir.

2003)).

          To establish that a denial of medical care rises to the level of an Eighth Amendment

violation, plaintiff must plead facts showing that the defendant acted with deliberate indifference.

Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011). The test for deliberate indifference

consists of two prongs. Id. First, the plaintiff must show that he suffered from an objectively

“serious medical need.” Id. A “serious medical need” is “one that has been diagnosed by a

physician as requiring treatment, or one that is so obvious that even a layperson would easily

recognize the necessity for a doctor’s attention.” Camberos v. Branstad, 73 F.3d 174, 176 (8th

Cir. 1995) (internal citation omitted). Second, the plaintiff must show that the defendant actually

knew of, and yet deliberately disregarded, that need. Schaub, 638 F.3d at 914. Deliberate

disregard is a mental state “equivalent to criminal-law recklessness, which is ‘more blameworthy

than negligence,’ yet less blameworthy than purposely causing or knowingly bringing about a

substantial risk of serious harm to the inmate.” Id. at 914–15 (quoting Farmer v. Brennan, 511



                                                   6
U.S. 825, 835, 839–40 (1994)). For purposes of this analysis, the Court will assume that plaintiff

suffered from an objectively serious medical need.

       Plaintiff alleges that he was denied care by “Corrections Medicine staff” despite “three

separate dental sick call requests being turned in to the morning nurses.” (Docket No. 1 at 5).

Plaintiff cannot be understood to allege that he requested that the morning nurses actually

provide the dental care. Instead, plaintiff can be understood to allege that he submitted dental

sick call requests to the morning nurses pursuant to a protocol for requesting dental care, but did

not receive such care. Plaintiff does not allege that the nurses rejected his dental care requests,

refused to communicate them to the appropriate treatment provider, told him he could not have

care, or otherwise did or failed to do something that resulted in him not receiving dental care.

Additionally, plaintiff sets forth no specific, non-conclusory allegations that “Corrections

Medicine staff,” or any other fictitious defendant whose identity could be ascertained after

reasonable discovery, actually knew of, but deliberately disregarded, a serious medical need. As

noted above, a showing of deliberate disregard requires showing a mental state “equivalent to

criminal-law recklessness.” Schaub, 638 F.3d at 914. While plaintiff repeatedly states he was

the victim of deliberate indifference, absent an allegation that any defendant actually knew of,

but deliberately disregarded, a serious medical need, plaintiff’s allegations fail to state a viable

deliberate indifference claim. See id.

       Plaintiff also alleges that his constitutional rights were violated because of the manner in

which his grievances were addressed, handled or processed. However, such allegations do not

state a claim of constitutional significance. To state a cognizable claim under § 1983, a plaintiff

must allege that the conduct of a defendant acting under color of state law deprived him of a

federally-protected right. See 42 U.S.C. § 1983; Hamilton v. Schriro, 74 F.3d 1545, 1549 (8th



                                                 7
Cir. 1996). There is no federally-protected right to a jail grievance procedure, and if a jail elects

to provide a grievance mechanism, violations thereof will not give rise to a § 1983 claim. See

Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (prison official’s failure to process or

investigate grievances, without more, is not actionable under § 1983; grievance procedure is

procedural right only and does not confer substantive right on inmate).

       Finally, plaintiff seeks injunctive relief, in that he asks this Court to order the defendants

to provide him unspecified dental care. However, because plaintiff has been transferred to

another facility, his claims for injunctive relief are now moot. See Smith v. Hundley, 190 F.3d

852, 855 (8th Cir. 1999).

       Therefore, for all of the foregoing reasons,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff must pay an initial filing fee of $7.96. Plaintiff is instructed to

make his remittance payable to “Clerk, United States District Court,” and to include upon it: (1)

his name; (2) his prison registration number; (3) the case number; and (4) the statement that the

remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 5)

is DENIED as moot.

       IT IS FURTHER ORDERED that plaintiff’s motion for extension of time to file an

account statement (Docket No. 6) is DENIED as moot.



                                                 8
       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 22nd day of March, 2019.




                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE




                                             9
